Affirmed and Opinion filed June 11, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00877-CR


                 EX PARTE RICHARD DEWAYNE JONES

                   On Appeal from the 405th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 11-CR-3416


                                OPINION

      Appellant is charged with evading arrest–use of vehicle, a third-degree
felony. See Tex. Penal Code Ann. § 38.04 (West Supp. 2012). In a pre-trial
application for writ of habeas corpus, appellant argued he is illegally restrained
because the legislative bill which amended punishment for his offense violated the
“single-subject rule” of the Texas Constitution. See Tex. Const. art. III, § 35.
Specifically, appellant contends that, because the subject of Senate Bill 1416 (“SB
1416”) was tire deflation devices, the inclusion of an additional subject in the
bill—amending punishment for evading arrest–use of vehicle—violated the single-
subject rule. The trial court denied appellant’s application, and appellant filed this
accelerated appeal. See Tex. R. App. P. 31.2. We affirm.

             PRE-TRIAL APPLICATION FOR WRIT OF HABEAS CORPUS

A. Standard of Review

      We review for abuse of discretion a trial court’s decision to grant or deny an
application for writ of habeas corpus. Phuong Anh Thi Le v. State, 300 S.W.3d
324, 327 (Tex. App.—Houston [14th Dist.] 2009, no pet.). The trial court has no
discretion to analyze the law incorrectly; thus, when the trial court’s ruling turns on
the constitutionality of a statute, we review the ruling de novo. See Rivera v. State,
363 S.W.3d 660, 666 (Tex. App.—Houston [1st Dist.] 2011, no pet.) (reviewing de
novo trial court’s ruling on pretrial application for writ of habeas corpus in which
accused asserted ordinance was unconstitutional). When the constitutionality of a
statute is challenged, we presume the statute is valid. Rodriguez v. State, 93
S.W.3d 60, 69 (Tex. Crim. App. 2002). The burden rests upon the individual who
challenges the statute to establish its unconstitutionality. Id.

B. Single-Subject Rule

      The Texas Constitution contains the following single-subject rule:

      (a) No bill, (except general appropriation bills, which may embrace
      the various subjects and accounts, for and on account of which
      moneys are appropriated) shall contain more than one subject.
      (b) The rules of procedure of each house shall require that the subject
      of each bill be expressed in its title in a manner that gives the
      legislature and the public reasonable notice of that subject. The
      legislature is solely responsible for determining compliance with the
      rule.
      (c) A law, including a law enacted before the effective date of this
      subsection, may not be held void on the basis of an insufficient title.

Texas Const. art. III, § 35.
                                           2
      The purpose of the single-subject rule is to prevent log-rolling—the
inclusion in a bill of several subjects having no connection with each other in order
to create a combination of various interests in support of the whole bill. LeCroy v.
Hanlon, 713 S.W.2d 335, 337 (Tex. 1986). A bill satisfies the rule, even if it
contains numerous provisions, however diverse, as long as the provisions relate,
directly or indirectly, to the same general subject, have a mutual connection, and
are not foreign to the subject expressed in the title. Robinson v. Hill, 507 S.W.2d
521, 524–25 (Tex. 1974).

C. Analysis

      Appellant correctly notes that, as originally introduced, SB 1416 did not
contain any revisions to the evading arrest statute:

                            A BILL TO BE ENTITLED
                                      AN ACT
      relating to the creation of the offense of possession, manufacture,
      transportation, repair, or sale of a tire deflation device; providing
      criminal penalties.
             BE IT ENACTED BY THE LEGISLATURE OF THE STATE
      OF TEXAS:
             SECTION 1. Section 46.01, Penal Code, is amended by adding
      Subdivision (17) to read as follows:
                    (17) “Tire deflation device” means a device, including a
      caltrop or spike strip, that, when driven over, impedes or stops the
      movement of a wheeled vehicle by puncturing one or more of the
      vehicle’s tires.
             SECTION 2. Section 46.05, Penal Code, is amended by
      amending Subsection (a) and adding Subsection (b-1) to read as
      follows:
             (a) A person commits an offense if the person [he]
      intentionally or knowingly possesses, manufactures, transports,
      repairs, or sells:
                    (1) an explosive weapon;
                    (2) a machine gun;
                    (3) a short-barrel firearm;

                                          3
                    (4) a firearm silencer;
                    (5) a switchblade knife;
                    (6) knuckles;
                    (7) armor-piercing ammunition;
                    (8) a chemical dispensing device; [or]
                    (9) a zip gun; or
                    (10) a tire deflation device.
              (b-1) It is a defense to prosecution under this section that the
       actor’s conduct was incidental to dealing with a tire deflation device
       solely for the purpose of making the device available to an
       organization, agency, or institution listed in Subsection (b).
              SECTION 3. This Act takes effect September 1, 2011.

SB                     1416                      (introduced                       version),
http://www.capitol.state.tx.us/tlodocs/82R/billtext/html/SB01416I.htm (last visited
June 2013).1 Nothing in the title or text of the introduced version of SB 1416
refers to evading arrest, use of a vehicle, or Penal Code section 38.04.

       However, SB 1416 was amended and ultimately approved and signed into
law as follows:

                                         AN ACT
          relating to the creation of the offense of possession, manufacture,
           transportation, repair, or sale of a tire deflation device and to the
        offense of attempting to evade arrest through the use of a vehicle or a
                  tire deflation device; providing criminal penalties.
              BE IT ENACTED BY THE LEGISLATURE OF THE STATE
       OF TEXAS:
              SECTION 1. Section 46.01, Penal Code, is amended by adding
       Subdivision (17) to read as follows:
                     (17) “Tire deflation device” means a device, including a
       caltrop or spike strip, that, when driven over, impedes or stops the
       movement of a wheeled vehicle by puncturing one or more of the
       vehicle’s tires. The term does not include a traffic control device that:
                            (A) is designed to puncture one or more of a

       1
        Proposed text is underlined, and proposed deletions are struck through and surrounded
by brackets.

                                             4
vehicle’s tires when driven over in a specific direction; and
                      (B) has a clearly visible sign posted in close
proximity to the traffic control device that prohibits entry or warns
motor vehicle operators of the traffic control device.
        SECTION 2. Subsections (a), (d), and (e), Section 46.05, Penal
Code, are amended to read as follows:
        (a) A person commits an offense if the person [he]
intentionally or knowingly possesses, manufactures, transports,
repairs, or sells:
               (1) an explosive weapon;
               (2) a machine gun;
               (3) a short-barrel firearm;
               (4) a firearm silencer;
               (5) a switchblade knife;
               (6) knuckles;
               (7) armor-piercing ammunition;
               (8) a chemical dispensing device; [or]
               (9) a zip gun; or
               (10) a tire deflation device.
        (d) It is an affirmative defense to prosecution under this section
that the actor’s conduct:
               (1) was incidental to dealing with a switchblade knife,
springblade knife, [or] short-barrel firearm, or tire deflation device
solely as an antique or curio; [or]
               (2) was incidental to dealing with armor-piercing
ammunition solely for the purpose of making the ammunition
available to an organization, agency, or institution listed in Subsection
(b); or
               (3) was incidental to dealing with a tire deflation device
solely for the purpose of making the device available to an
organization, agency, or institution listed in Subsection (b).
        (e) An offense under Subsection (a)(1), (2), (3), (4), (7), (8), or
(9) [this section] is a felony of the third degree [unless it is committed
under Subsection (a)(5) or (a)(6), in which event, it is a Class A
misdemeanor]. An offense under Subsection (a)(10) is a state jail
felony. An offense under Subsection (a)(5) or (6) is a Class A
misdemeanor.
        SECTION 3. Subsections (b) and (c), Section 38.04, Penal
Code, are amended to read as follows:
        (b) An offense under this section is a Class A misdemeanor,
                                    5
      except that the offense is:
                    (1) a state jail felony if[:
                            [(A)] the actor has been previously convicted
      under this section; [or
                            [(B) the actor uses a vehicle while the actor is in
      flight and the actor has not been previously convicted under this
      section;]
                    (2) a felony of the third degree if:
                            (A) the actor uses a vehicle while the actor is in
      flight [and the actor has been previously convicted under this section];
      [or]
                            (B) another suffers serious bodily injury as a
      direct result of an attempt by the officer from whom the actor is
      fleeing to apprehend the actor while the actor is in flight; or
                            (C) the actor uses a tire deflation device against
      the officer while the actor is in flight; or
                    (3) a felony of the second degree if:
                            (A) another suffers death as a direct result of an
      attempt by the officer from whom the actor is fleeing to apprehend the
      actor while the actor is in flight; or
                            (B) another suffers serious bodily injury as a
      direct result of the actor’s use of a tire deflation device while the actor
      is in flight.
              (c) In this section:
                    (1) “Vehicle”[, “vehicle”] has the meaning assigned by
      Section 541.201, Transportation Code.
                    (2) “Tire deflation device” has the meaning assigned by
      Section 46.01.
              SECTION 4. Section 38.04, Penal Code, as amended by this
      Act, applies only to an offense committed on or after the effective
      date of this Act. An offense committed before the effective date of
      this Act is governed by the law in effect on the date the offense was
      committed, and the former law is continued in effect for that purpose.
      For purposes of this section, an offense was committed before the
      effective date of this Act if any element of the offense occurred before
      that date.
              SECTION 5. This Act takes effect September 1, 2011.
SB                    1416                      (enrolled                     version),
http://www.capitol.state.tx.us/tlodocs/82R/billtext/html/SB01416F.htm (last visited
                                          6
June 2013).2

       The title of the enrolled version of SB 1416 was broader than the title in the
introduced version and specifically mentioned evading arrest with a vehicle: “AN
ACT relating to the creation of the offense of possession, manufacture,
transportation, repair, or sale of a tire deflation device and to the offense of
attempting to evade arrest through the use of a vehicle or a tire deflation device;
providing criminal penalties.” Id. (emphasis added). In section 3 of the enrolled
version, Penal Code section 38.04 was amended to include certain uses of a tire
deflation device as third- and second-degree-felony forms of evading arrest.
Additionally, section 3 amended the third-degree-felony form of evading arrest–
use of vehicle by removing the requirement that the defendant must have been
previously convicted under section 38.04.

       We agree with appellant that the enrolled version SB 1416 did not pertain
solely to criminalizing possession of tire deflation devices. Nevertheless, liberally
construing the bill in favor of constitutionality, we conclude the overarching
subject of the bill was criminal offenses related to vehicles. As the device name
suggests, the Legislature decided to criminalize possession of tire deflation devices
because individuals use the devices to stop vehicles. The Legislature also decided
to address other vehicle-related offenses, namely evading arrest–use of vehicle and
evading arrest–use of tire deflation device. The common theme of these topics is
criminal behavior related to vehicles—behavior that has recently become more
problematic in South Texas. See SB 1416 (bill analysis for enrolled version),
http://www.capitol.state.tx.us/tlodocs/82R/analysis/html/SB01416F.htm                   (last
visited June 2013) (“Recently, law enforcement officials in South Texas, when in

       2
        Proposed text is underlined, and proposed deletions are struck through and surrounded
by brackets.

                                             7
pursuit of suspects, have had to deal with the suspects throwing ‘tire deflation
devices’ at law enforcement officials’ vehicles and then evading arrest as a
result.”).   Thus, the topics “relate, directly or indirectly, to the same general
subject, have a mutual connection, and are not foreign to the subject expressed in
the title.” Robinson, 507 S.W.2d at 525; see also Dellinger v. State, 28 S.W.2d
537, 539 (Tex. Crim. App. 1930) (“[W]here the provisions are germane in any
degree, the law will be upheld.”); Tex. Alcoholic Beverage Comm’n v. Silver City
Club, 315 S.W.3d 643, 645–48 (Tex. App.—Dallas 2010, pet. denied) (holding
bill’s numerous provisions, ranging from regulation of alcoholic beverages and
sexually-oriented businesses to unclaimed wages and agriculture, did not violate
single-subject rule because common subject of bill, according to title, was
government reform).3

       In State Board of Insurance v. National Employee Benefit Administrators,
Inc., the court of appeals concluded a bill violated the single-subject rule,
recognizing the bill’s title referred to “third party administrators” and “nonprofit
subscription programs” as distinct concepts by separating the phrases with the
word “and.” 786 S.W.2d 106, 109 (Tex. App.—Austin 1990, no writ). The court
also noted sections 1 through 3 of the bill pertained solely to “third party
administrators” whereas section 4 pertained solely to “nonprofit subscription
programs.” Id. We conclude SB 1416 is distinguishable. Although the title of SB
1416 also contains the conjunction “and,” offenses based on possession of tire
deflation devices, evading arrest using such devices, and evading arrest using

       3
          Appellant argues the portions of SB 1416 pertaining to punishment changes for evading
arrest were part of an earlier introduced bill that failed. He also notes that, when discussing SB
1416, legislators mentioned the importance of prohibiting tire deflation devices but did not
express concerns about evading arrest by using a vehicle. However, even if correct, these facts
are irrelevant in our single-subject rule analysis because the common subject of SB 1416’s
provisions was offenses related to vehicles.

                                                8
vehicles all reasonably come within the subject of offenses related to vehicles.4

       Finally, appellant relies on the Court of Criminal Appeals’s decision in
White v. State. 440 S.W.2d 660 (Tex. Crim. App. 1969). In White, the title of a
bill stated the bill’s purposes was to add certain drugs to the list of “dangerous
drugs” but did not mention the bill was amending penalty provisions of the
Dangerous Drug Act. Id. at 662–63. The court held the title did not afford readers
of the bill fair notice that penalty provision were being amended and thus violated
article III, section 35. Id. at 665–67. The holding in White is not instructive here
because it was based on the title-sufficiency rule of article III, section 35, not on
the single-subject rule. Furthermore, article III, section 35 was amended in 1986
and no longer authorizes courts to declare a bill is void based on the title-
sufficiency rule. See Tex. Const. art. III, § 35(c); Baggett v. State, 722 S.W.2d
700, 701–02 (Tex. Crim. App. 1987).

       Accordingly, we overrule appellant’s sole issue and affirm the trial court’s
denial of appellant’s pre-trial application for writ of habeas corpus.



                                          /s/       John Donovan
                                                    Justice


Panel consists of Justices Frost, Boyce, and Donovan.
Publish — Tex. R. App. P. 47.2(b).




       4
          We also note that, in State Board, provisions pertaining to the two subjects became
effective on different dates, whereas all provisions of SB 1416 became effective September 1,
2011. 786 S.W.2d at 108.

                                                9